Judge Brooke,
delivered the opinion of the courts.*
The court is of opinion, that although the appellee way not bound to give a general warranty, yet by the bill, answer, exhibils and depositions, it sufficiently appears, that be permitted it to be understood by the bidders and by-sianders, at the sale of the land in question, in a manner equivalent to his express assent, that the purchase money was to he paid to him or to the representatives of Elizabeth Hudson, in the event that they had a better title. The court is therefore of opinion, that Use injunction ought not to have been dissolved, until the slate of that title had been ascertained to the satisfaction of the chancellor. The decree is therefore reversed, the injunction re-instated, and the cause remanded to fee further proceeded in, according to the principles aforesaid.

 Judge Roane absent from indisposition.